          Case 1:19-cv-09439-PKC Document 45 Filed 12/06/19 Page 1 of 1



                                     UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                               NEW YORK REGIONAL OFFICE
Y




                                            BROOKFIELD PLACE
                                       200 VESEY STREET, ROOM 400                Jorge G. Tenreiro
                                                                                 WRITER’S DIRECT DIAL
                                         NEW YORK, NY 10281-1022
                                                                                 TELEPHONE: (212) 336-9145
                                                                                 TenreiroJ@sec.gov




                                                               December 6, 2019
Via ECF, Facsimile, and Overnight Delivery
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
       Re:     SEC v. Telegram Group Inc. & TON Foundation Inc., No. 19 Civ. 9439 (PKC)
Dear Judge Castel:
       Plaintiff Securities and Exchange Commission (“SEC”) respectfully submits this letter in
connection with its Unopposed Application and Memorandum of Law in Support Thereof for
Issuance of a Letter of Request (“Application”). Counsel for Defendants have indicated that they
do not oppose the SEC’s Application.
        By this Application, the SEC respectfully asks this Court to issue a Letter of Request,
pursuant to Fed. R. Civ. P. 28(b)(1), to obtain testimony and certain documents from a citizen of
the United Kingdom. As further set forth in the SEC’s Application, the Application is time-
sensitive given the current expedited discovery schedule. By way of an update, as I was
preparing to file the Application and this letter, counsel for the witness at issue in the Application
informed me that his client would not appear for a voluntary deposition in this matter.
         The SEC notes that it did not file on ECF Exhibits 12 and 13 to the Application, which
have been designated confidential pursuant to the Protective Order entered by the Court on
November 12, 2019 in this matter (D.E. 36) (“Protective Order”), and that it redacted from the
ECF-filed Application certain portions relating to those documents. Although Paragraph 8 of the
Protective Order provides that no document shall be filed under seal unless accompanied by a
further Order of this Court, it also requires a party seeking to file confidential information to give
the interested party seven days’ notice of its intent to use those documents. Here, given the time-
sensitive nature of the Application, the SEC was not able to give the interested party the required
seven days’ notice (the undersigned informed relevant counsel yesterday morning of our intent to
file this Application). Thus, out of an abundance of caution, the SEC has not filed those two
documents on ECF, but will either (1) file them on ECF after seven days if the interested party
has not requested that the SEC file those two documents under seal or (2) will otherwise file
them under seal pursuant to Paragraph 8 of the Protective Order.

                                                       Respectfully submitted,

                                                       Jorge G. Tenreiro
